Mr. Chief Justice Walker delivered the opinion of the Court: When this case was previously before this court, the decree of the court below was reversed, and the bill dismissed. 33 111. 238. At a subsequent term of the court the decree of dismissal was modified, so as to make a dismissal without prejudice, that appellant might, by a new bill and proofs, establish such a relation of confidence and trust as rendered the concealment of the fact, that the remaindermen were willing to give a larger sum than was paid to Mrs. Cleland, for her life estate in the premises. This bill was afterward filed, and it is charged, that Fish was the son-in-law of complainant; that her confidence, naturally superinduced by the relationship, continued and increased until the date of the sale; that she reposed entire and implicit trust and confidence in him, believing that he was truly and unselfishly promoting, as he best could, the pecuniary interests of complainant, and that he was well aware that she reposed such confidence. The bill also charges, that before going to Bock Island to purchase her interest, Fish knew that the remaindermen had, upon consultation, authorized him to offer complainant §2,600 or §2,800, for her life estate, or, at her option, one-half of what the property could be sold for, by uniting her title to the fee, and that he fraudulently concealed these facts from her, and represented that her interest was not worth more than §800, and that the property could not be sold without the consent of all the owners, and that Hatfield, who owned two-fifths, was unwilling to sell. That by reason of these misrepresentations, and the concealment of these facts, she was induced to sell her life estate to Fish for one thousand dollars. When the case was formerly before the court, it was held, that the fact that a person occupies the relation of son-in-law to the vendor, does not impose the legal duty of disclosing his knowledge of the value of the property, but, to have that effect, it must appear, that such a relationship occasioned, and such a trust grew out of it, that authorized appellant to act upon the presumption, that there had been no concealment of any material fact from her. The evidence discloses the fact, that the parties resided remotely from each other; that, while the social and family relations existing between the families were good, and had been uninterrupted, from their separation but little intercourse had occurred between the families. Bor does it appear that Fish had ever acted as the agent of appellant, in this or any other business, or had ever been her confidential business adviser, or that she had ever intrusted him with the management of her business affairs. Hor does it appear, that he had agreed, in this case, to ascertain the value of her life estate, or the sum for which it could he sold. Had any of these facts been shown, then the trust and confidence might have been inferred, which would render it inequitable to fail to make the disclosure. But, when all of the facts are attentively considered, we do not see that the case is at all strengthened, as it now only amounts to the claim, that he was her son-in-law, and that relationship imposed the duty of disclosing these facts, which we have seen does not in law impose it; nor can we infer, from that fact alone that such confidence was reposed. The witnesses, it is true, state that appellant seemed to have confidence in him, and they give it as their opinion, that it was by reason of that confidence that she sold the property to him. The same may, no doubt, be truly said in every case where mutual friends trade, and the purchaser fails to disclose his superior knowledge of the value of the property. It does not appear, that appellant, at any time during the negotiation, said to him that she relied upon him, owing to the relationship, to truly disclose all of the facts, and that she only sold in consequence of such confidence reposed in him. Had she done so, the case might have been different. We think that the case, as now presented, is substantially the same as when here before; that the legal principles which must govern it are not different, and that the appellant has still failed to show herself entitled to the relief sought. On the question of fraudulent misrepresentation, the case is substantially the same, and we deem it unnecessary to again discuss the evidence. The decree of the court below is affirmed. Decree affirmed. Mr. Justice Lawrence dissenting.